Title: From Thomas Jefferson to Nicolas Gouin Dufief, 13 March 1807
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


                        
                            Washington Mar. 13. 07.
                        
                        Th: Jefferson returns to mr Dufief his thanks for the copy of the new edition of his work which he has been
                            so kind as to send him, and which he shall look into with pleasure in the first leisure moment. he prays him to accept his
                            salutations & respects.
                    